Title: To James Madison from Joseph Barnes, 8 June 1803 (Abstract)
From: Barnes, Joseph
To: Madison, James


8 June 1803, Paris. Wrote JM last on 20 Dec. 1802 from Leghorn; expected to be in Sicily at his post by now. The loss of his business caused the delay but has given him the opportunity to travel to Paris and speak with Monroe and Livingston “on objects of the United States.” Hopes “good will result from it.” After the date of his last letter, went to Naples and presented his commission to the king of The Two Sicilies. In a previous interview with the prime minister, General Acton, Barnes had “suggest’d the necessity of some commercial arrangements” between the U.S. and the Sicilian states, given “the rapid increase and very advantageous commerce of the U. S.” to Naples and “the many inconveniences” American ships are forced to undergo. Acton promised to convey this message to the king. “In his Letter Acknowledging me as consul of the U. S. in Sicily, (A copy of which is enclosed to M Jefferson) he observes” that the king will receive a minister plenipotentiary from the U.S., or any person “bearing proper powers, to enter into a Treaty of commercial relations with the U. S. immediately.” Believes he is highly qualified to carry out these negotiations because of his knowledge of “the commerce & the chief commercial men of the Sicilian States” and his “interest with the first Bankers & principal officers of State.” Congratulates JM and his “fellow Citizens” on the purchase of Louisiana, an event that “will enable us to adhere to our great Political Maxim of Peace & friendship with the whole World.” Regrets the renewal of war between France and Great Britain, the consequences of which are “beyond the power of calculation.” The British captured two French ships before the declaration of war; the French made every Englishman within their territory a prisoner of war, took possession of Hanover, and “Shut the Elbe & the Weser against the English.” They have ordered an army to Naples and Sicily and will close all the ports from Hamburg to Trieste. The British “will declare all those ports in a state of Blockade, which will be necessarily very detrimental to our Commercial interest.” Expects Napoleon to invade Great Britain. Will proceed in a few days to his post by way of Leghorn and Naples. Congratulates his “fellow citizens … on the happy events which have result’d from the influence of M Jefferson”: the repeal of the internal taxes and the “vexatious” Alien and Sedition Acts, the reform of the courts, and the payment of “Nine Millions” of the national debt. The citizens of the U.S. “will be so perfectly Satisfied who are their real friends” that “opposition of any consequence” will cease and there will be “one party that of the People & the Public Weal.” Adds in a postscript that a fifteen- to twenty-day quarantine has been announced in all Mediterranean ports for American ships in consequence of the “Malignant fever” reported in some U.S. ports. It is essential that the master of every vessel carry a certificate from the board of health giving “the State of the health of the port from which it clears out.” Suggests that JM send a copy of the quarantine laws of the U.S. to all consuls. Reminds JM of the request in his last letter to be sent a copy of the laws of the U.S.
 

   
   RC (DNA: RG 59, CD, Palermo, vol. 1). 5 pp.; addressed to JM “pr favor of Mr jay”; docketed “April 8th 1803” and as received 22 Aug. Enclosure not found.



   
   Barnes no doubt meant his letter to JM of 10 Dec. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:185–86).



   
   A full transcription of this document has been added to the digital edition.

